 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
      SHARON ELAINE BURLESON,
                                                          CASE NO. C18-0513RSL
 8
                             Plaintiff,
 9
                     v.                                   ORDER DENYING
                                                          DEFENDANTS’ MOTION
10
                                                          FOR A JUDICIAL
      SECURITY PROPERTIES                                 SETTLEMENT CONFERENCE
11
      RESIDENTIAL, LLC, et al.,
12
                             Defendants.
13

14
            This matter comes before the Court on “Defendant Security Properties
15
     Residential LLC and Amy Simpson’s Motion for a Judicial Settlement Conference.”
16
     Dkt. # 91. The motion is opposed. The Court declines to compel an unwilling party to
17
     participate in settlement negotiations at this early stage of the litigation, nor will it
18
     utilize scarce judicial resources absent a consensus that settlement is possible.
19
     Defendants’ motion is DENIED.
20

21
            Dated this 12th day of July, 2019.
22
                                                  A
23                                                Robert S. Lasnik
                                                  United States District Judge
24

25
     ORDER DENYING DEFENDANTS’ MOTION
26   FOR A JUDICIAL SETTLEMENT CONFERENCE
